Title: From John Adams to Bidé de Chavagnes, 24 February 1780
From: Adams, John
To: Chavagnes, Bidé de


     
      Dear Sir
      Paris Hotel de Valois, Rue de Richelieu Feb. 24. 1780
     
     I had last Evening the Honour, of your Letter from Brest, of the 16th. of this Month, and I thank you, sir for your kind Enquiries after our Health. Mr. Dana, Mr. Thaxter, the three Children and myself, are very well at present. Mr. Allen We left, in good Health at Bordeaux. We were all much incommoded with violent Colds and threatned with dangerous Fevers in Spain, arrising from bad Weather, much fatigue and vile Accommodations, but the Salubrious Air, the innumerable delights of France, have restored Us all to very good Health and Spirits. We are all much rejoiced to hear of your Welfare and that of your Officers, to whom We request you to present our Respects.
     I feel So much Affection for the good Old Sensible, that I take a Pleasure in learning that she was able to perform the Voyage to Brest and that she is still uncondemned, but not so much as to wish that Lives of Officers and People that I so much respect should be risqued in her too long.
     I hope the Minister, to whom I have had the Pleasure of expressing my Gratitude to you and your Officers for your Goodness to me and my Suite in both Passages, both by Word of Mouth and by Letter, will agree to your Wishes for a short Relaxation: and you may assure Madam Chevagne of our Respect and that We have not yet ceased to drink her Health, and yours at the same time.
     I thank you for your Care of our Trunks, and I hope that Mrs. Gerard de Malherbes et Allain, will transmit them to me at the Hotel De Valois Rue de Richelieu.
     When I shall have Occasion to return to America I dont know, but whenever that time shall come, nothing would give me so much Pleasure, as to return with you. And it is very far from being impossible or unlikely that We I may have once more the good Luck to navigate the Atlantic with you. I have the Honour to be with much Respect and Affection, sir your very humble and obedient servant
    